IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-20850
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                 versus

                          ARMANDO NAMBO SIERRA,

                                                Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-220-1
                         --------------------
                            March 20, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Armando Nambo Sierra appeals his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g). He contends that § 922(g) is unconstitutional as applied

in his case because it lacks a sufficient nexus to interstate

commerce; therefore, the factual basis supporting his guilty plea

was inadequate.       Sierra concedes that this circuit has held 18

U.S.C.   §   922(g)    constitutional,    but    argues   that   we   should

reconsider our jurisprudence regarding the constitutionality of the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20850
                               - 2 -

statute in light of Jones v. United States, 529 U.S. 848 (2000),

and United States v. Morrison, 529 U.S. 598 (2000).

           “This   court   has   repeatedly   emphasized   that   the

constitutionality of § 922(g)(1) is not open to question.”        See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.), cert.

denied, 120 S. Ct. 156 (1999).    The cases cited by Sierra do not

affect this determination and, therefore, cannot serve to support

a challenge to a conviction under § 922(g).

     AFFIRMED.